PER CURIAM.
William Shorter, Jr., appeals the district court’s orders denying his motions for stenographic notes and records relating to three of his co-conspirators: Lebby, *829Brown, and Roberts. He also appeals the district court’s order denying his motion for reconsideration of the court’s Aug. 27, 2001, order denying access to records. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Shorter, No. CA-98-192-A (E.D. Va. filed Dec. 21, 2001 & entered Dec. 26, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.